Citation Nr: 0528844	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-15 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from August 1946 to December 
1947.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO).

In a June 2003 statement, the veteran withdrew the issues of 
entitlement to service connection for an insect bite to the 
right arm, headaches, and cervical neuritis.   38 C.F.R. 
§ 20.204 (2004).
 
In October 2005, a Deputy Vice Chairman granted the 
representative's motion to advance the appeal on the Board's 
docket on the basis of the veteran's age.  See 38 U.S.C.A. § 
7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2003 statement, the veteran requested a personal 
hearing before a Decision Review Officer at the RO.  That 
hearing was held in September 2003.  In a June 2003 
substantive appeal (VA Form 9), the veteran checked a box 
indicating that he desired a hearing before a Veterans Law 
Judge at the RO.  The requested hearing has not been 
scheduled.

A hearing on appeal will be granted if an appellant, veteran, 
or their representatives, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2004).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. 
§ 20.904(a)(3) (2004), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, in order to ensure full compliance 
with due process requirements, a hearing must be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 
20.704 (2004).

Accordingly, this appeal is remanded to the RO the following 
action:

The RO should schedule the veteran for a 
travel board hearing in connection with 
his June 2003 request.  The veteran and 
his representative should be notified in 
writing of the date, time and location of 
the hearing. After the hearing is 
conducted, or if the veteran withdraws 
the hearing request, or if he fails to 
report for the scheduled hearing without 
good cause, the claims file should be 
returned to the Board, in accordance with 
requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


